DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 5/5/2021 is acknowledged.
Regarding the election of species requirement, applicant has elected the species where the first and second target probes comprise a common tagging nucleotide sequence (i.e., affinity tag). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement (i.e., election of species requirement), the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-3, 5-10, 14, 16, 18, 20-21, 24, 26 and 28-31 are pending in the application. Claims 7-9 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-3, 5-6, 10, 14, 16, 18, 20-21, 24, 26 and 28-30 are currently under examination.
Claim Objections
4.	Claims 1, 18, 26 and 30 are objected to because of the following informalities:
Claim 1, step (d)(ii): change “the affinity tag of a portion of each the subsets” to “the affinity tag of a portion of each of
Claim 18: change the wherein clause to “wherein each of the plurality of elements on the substrate [[are]] is separated by a raised region or an etched trench from an adjacent element” for more clarity.
Claim 26, lines 1-2: change “at least a portion of the the population of capture probes” to “at least a portion of the [[the]] population of capture probes” to eliminate redundancy.
Claim 30, line 2: change “the plurality of capture probes” to “the two or more different capture probes” to be consistent with claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1, 5-6, 10, 16, 18, 20-21, 24, 26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehr et al. (WO 2015/026873 A1, cited in the previous Office action).
Regarding claim 1

Regarding claim 5
The method according to Fehr et al., wherein selecting each of the plurality of subsets of the plurality of different target probes is contacted in (d) with each of the plurality of the elements under identical hybridization conditions (see paragraph [0052]).
Regarding claim 6
The method according to Fehr et al., wherein a nucleic acid sequence of the affinity tag of each of the subsets of the plurality of different target probes is different (see paragraphs [0076] and [00149]).
Regarding claim 10
The method according to Fehr et al., wherein the nucleic acid sequence of the affinity tag of each of the subsets of the plurality of different target probes is a non-genomic sequence (see paragraph [0076]).
Regarding claim 16
The method according to Fehr et al., wherein at least a portion of the first and second labels immobilized on any one of the plurality of elements on the substrate is separated from each other by a distance of 250 nm to 800 nm (see paragraph [0075]).
Regarding claim 18
The method according to Fehr et al., wherein each of the plurality of elements on the substrate is separated by a raised region or an etched trench from an adjacent element (see paragraph [0063]).
Regarding claim 20
The method according to Fehr et al., wherein the first and second labels are of different types (see paragraph [0074]).
Regarding claim 21
The method according to Fehr et al., wherein the first and second labels are fluorescent dyes (see paragraph [0072]).
Regarding claim 24

Regarding claim 26
The method according to Fehr et al., wherein at least a portion of the population of capture probes in each of the plurality of elements is from 10 nm to 1000 nm apart from an adjacent capture probe (see paragraph [0065]).
Regarding claim 28
The method according to Fehr et al., wherein the immobilizing of (c) comprises printing or spotting of a first dilute solution comprising a first population of one of the two or more different capture probes to at least one of the plurality of elements on the substrate, and printing or spotting a second dilute solution comprising a second population of another of the two or more different capture probes to another of the plurality of elements on the substrate (see paragraph [00242]).
Regarding claim 29
The method according to Fehr et al., wherein a first volume of the first dilute solution and a second volume of the second dilute solution are within 20% of an average value of the first and second volumes, inclusive (see paragraph [00242]).
Regarding claim 30
The method according to Fehr et al., wherein the two or more different capture probes comprise a first immobilizing means selected from the group consisting of (i) biotins, (ii) SH groups, (iii) amine groups, (iv) phenylboronic acid (PBA) groups, and (v) acrydite groups, and the substrate comprises a second immobilizing means selected from the group consisting of (i) avidin, streptavidin, and neutravidin, (ii) SH groups, (iii) .
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fehr et al. (WO 2015/026873 A1, cited in the previous Office action).
Fehr et al. teach the container of claims 1, 5-6, 10, 16, 18, 20-21, 24, 26 and 28-30 as discussed above.  Although Fehr et al. teach that the labels are immobilized at a density such that the individual probe products are resolvable (see paragraph [0074]), suggesting that there should not be much density variation, Fehr et al. do not prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to optimize range(s) of density variation by routine experimentation thus arriving at the preferred or optimal range(s) as instantly claimed. The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (see MPEP 2144.05.II).
Conclusion
11.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639